Hall, Judge.
The defendant was convicted in the Superior Court of Dawson County for the offense of possessing nontaxpaid liquor. The only issue before this court on appeal is whether evidence admitted at the trial was obtained by use of an illegal search warrant. The State introduced parol evidence as to the issuance of the search warrant and facts contained therein relative to the showing of probable cause before the magistrate.
Submitted September 12, 1966
Decided September 26, 1966.
Brannon & Brannon, E. C. Brannon, Jr., for appellant.
Jeff C. Wayne, Solicitor General, C. Frank Strickland, Jr., for appellee.
1. .Where a paper which would be admissible in evidence is lost or destroyed, its contents are provable by parol, after proof of loss or destruction; the question of the party’s diligence in regard to its inaccessibility is for the sound dicretion of the trial court. Code § 38-702; Graham v. Campbell, 56 Ga. 258, 261; Phillips v. Lindsey, 65 Ga. 139, 143; Turner v. Elliott, 127 Ga. 338 (56 SE 434). We cannot say that the trial court abused its discretion in admitting parol testimony of the search warrant.
2. The information presented under oath to the magistrate in this case was sufficient to support a finding of probable cause. Marshall v. State, 113 Ga. App. 143 (147 SE2d 666)..

Judgment affirmed.


Nichols, P. J., and Deen, J., concur.